615 So. 2d 825 (1993)
Maria SWARTSELL, Appellant,
v.
Ralph SWARTSELL, Appellee.
No. 92-3136.
District Court of Appeal of Florida, Fourth District.
March 17, 1993.
Harry D. Dennis, Jr., Pompano Beach, for appellant.
No appearance for appellee.
*826 PER CURIAM.
Reversed and remanded for an evidentiary hearing. We agree with appellant that the trial court erred in resolving the issue of temporary custody of the parties' minor child without conducting an evidentiary hearing. Cf. Pearson v. Caudle, 593 So. 2d 619 (Fla. 4th DCA 1992).
GLICKSTEIN, C.J., and ANSTEAD, J., concur.
STONE, J., concurs specially with opinion.
STONE, Judge, concurring specially.
I agree that the court's order went too far, given the limited nature of the emergency hearing. However, I would provide that the temporary custody aspect of the order remain in effect until a further temporary hearing is noticed and held.